



EXHIBIT 10.45
SUMMARY OF ATHERSYS, INC.
2020 CASH BONUS INCENTIVE PLAN
On January 9, 2020, the Board of Directors of Athersys, Inc. (the “Company”),
based upon the recommendation of the Compensation Committee of the Board of
Directors of the Company, approved a cash bonus incentive plan (the “Plan”) for
the year ended December 31, 2020 for the named executive officers of the
Company. The Plan provides that each participant is eligible to earn a bonus
during the award term of January 1, 2020 through December 31, 2020. The Plan
provides for the following target bonus percentages of the named executive
officer’s salary during the award term, weighted as set forth below on the
achievement of specified corporate goals, with the remainder based on
individual/functional performance. The corporate goals include advancing the
Company’s clinical programs for MultiStem, executing against the established
operating plan and capital acquisition objectives, and advancement of strategic
partnership and program activities. There is no formally adopted plan document
for the Plan.
 
Title
 
Target
Bonus
 
Weighting on
Corporate Goals
Chief Executive Officer
 
60
%
 
100
%
President & Chief Operating Officer
 
45
%
 
80
%
Executive Vice President & Chief Scientific Officer
 
45
%
 
80
%
Chief Financial Officer
 
40
%
 
80
%
Senior Vice President of Finance
 
35
%
 
60
%






